Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 1 of 6 Page ID #489




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,                       )
                                        )
                    Plaintiff,          )
                                        )
 vs.                                    )         Case No. 20-cv-139-DWD
                                        )
 ALEX JONES,                            )
 DANIEL GARCIA,                         )
 MATTHEW BLAKE,                         )
 TYLER ROBINSON,                        )
 BRIAN EVINGER,                         )
 AMANDA ROSE,                           )
                                        )
                    Defendants.         )

                            MEMORANDUM & ORDER

DUGAN, District Judge:

       Plaintiff Deandre Bradley alleges that Defendants subjected him to cruel and

unusual punishment in violation of his Eighth Amendment rights while he was an inmate

in the custody of the Illinois Department of Corrections. On December 30, 2020,

Defendants Blake, Evinger, Garcia, Jones, and Robinson filed a motion for summary

judgment on the issue of exhaustion (Doc. 48). With their motion, Defendants filed a

notice pursuant to Federal Rule of Civil Procedure 56 warning Bradley of the

consequences of failing to respond to a motion for summary judgment in a timely

manner. Defendant Amanda Rose separately filed an exhaustion-based summary

judgment motion on January 4, 2021. (Doc. 54).

       The deadlines for Bradley to respond to Defendants’ motions have come and gone,

but Bradley has not responded to either motion. As a result, the motions are unopposed.
Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 2 of 6 Page ID #490




Because the motions are unopposed, the Court deems admitted Defendants’ undisputed

material facts, but Bradley’s failure to respond to a summary judgment motion cannot

“automatically result in judgment for the movant[s]” as they still bear the “burden of

persuasion … to show that [they are] entitled to judgment as a matter of law.” Raymond

v. Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006)(citations omitted).

                                  FACTUAL BACKGROUND

       As limited by the Court’s threshold order and by the dismissal of unidentified and

unserved defendants, Plaintiff Deandre Bradley is proceeding on four claims:

        Count 1:      Eighth Amendment claim against Defendants Garcia, Blake,
                      Robinson, and Evinger for the use of excessive force on October 27,
                      2019;

        Count 2:      Assault and battery claim under Illinois law against Defendants
                      Garcia, Blake, Robinson, and Evinger for the use of force on October
                      27, 2019;

        Count 3:      Eighth Amendment claim against Defendants Garcia, Blake,
                      Robinson, and Evinger for removing Bradley’s catheter and diaper
                      while he was unconscious on October 27, 2019; and

        Count 4:      Eighth Amendment against Defendant Rose for failure to intervene
                      and failure to protect Bradley on October 27, 2019.

(Doc. 18). According to his complaint, Bradley was in segregation on October 27, 2019.

Defendant Garcia, a correctional officer, allegedly refused to give Bradley out-of-cell time

to attend a mental health group. In protest, Bradley used his arm to prevent Garcia from

closing the chuckhole in his cell door. Garcia’s supervisors, including Defendant Blake,

were alerted and arrived to also deny Bradley out-of-cell time. Defendant Brockmeyer

then came and told Bradley to remove his arm from the chuckhole. Bradley alleges that,
Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 3 of 6 Page ID #491




when he refused to move his arm, Defendants grabbed, pulled, punched, and kicked him

in the arm, hand, and shoulder.

      Ultimately, Bradley was taken to his mental health group where he had

interactions with Defendant Rose, a behavioral health tech. Bradley alleges that he was

then beaten again. Bradley was removed from his wheelchair by Defendants, and they

began kicking and stomping on him. He lost consciousness, and, when he awoke, his

clothing and diaper had been removed. Bradley was then placed back in his wheelchair

and taking to a crisis cell by Defendant Garcia, who struck his face during the transfer.

      Defendants’ motions point to two fully exhausted grievances filed related to the

events on October 27, 2019. The first grievance, No. 222-11-19, refers to Officer

Brockmeyer, who was dismissed as a party to this action in November 2020, by name and

describes him as the person who assaulted Bradley through the chuckhole on October 27,

2019. The grievance mentions other unnamed officers, but it only mentions Brockmeyer

as involved in the alleged altercation. These other, unnamed officers allegedly destroyed

Bradley’s property while he was away from his cell at mental health group and on crisis

watch. The grievance does not describe in any detail the denial of medical care or any

interactions with Defendant Rose or a behavioral health worker. The second grievance,

No. 332-11-19, relates to complaints Bradley had with dental treatment that he needed

because his partial dentures were broken in the October 27, 2019 altercation. No

defendant is named or described in further detail in the second grievance.

                                        ANALYSIS

      Summary judgment is “proper if the pleadings, discovery materials, disclosures,
Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 4 of 6 Page ID #492




and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467

(7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”). See 42 U.S.C. §1997e(a). The Act states, in pertinent part,

that “no action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

Id. As an inmate confined within the IDOC, Plaintiff was required to follow the

regulations contained in the IDOC’s Grievance Procedures for Offenders (“grievance

procedures”) to exhaust his claims properly. See 20 ILL. ADMIN. CODE §504.800, et seq.

       The grievance procedures require inmates to file their grievance with the

counselor within 60 days of the discovery of an incident. See 20 ILL. ADMIN. CODE

§504.810(a). The grievance form must:

       contain factual details regarding each aspect of the offender’s complaint,
       including what happened, when, where, and the name of each person who
       is the subject of or who is otherwise involved in the complaint. This
       provision does not preclude an offender from filing a grievance when the
       names of individuals are not known, but the offender must include as much
       descriptive information about the individual as possible.

20 ILL. ADMIN. CODE §504.810(c). Grievances that are unable to be resolved through

routine channels are then sent to a grievance officer. See 20 ILL. ADMIN. CODE § 504.820(a).

The grievance officer will review the grievance and provide a written response to the

inmate. See 20 ILL. ADMIN. CODE § 504.830(a). The Chief Administrative Officer (CAO)

then reviews the findings and recommendation of the grievance officer and issues a
Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 5 of 6 Page ID #493




written decision to the inmate. 20 ILL. ADMIN. CODE § 504.830(e). If the inmate is not

satisfied with the response, he can file an appeal it through the ARB. See 20 ILL. ADMIN.

CODE § 504.850(a). Only after a grievance is reviewed by the ARB is it deemed exhausted.

      The relevant grievances do not address any allegations related to the claims

remaining in this action. They describe an altercation with Officer Brockmeyer, but they

describe no assault by any other individual. Mentions of other officers in the grievances

include claims that they entered Bradley’s cell while he was absent and destroyed his

personal property. Those claims, however, are not tied to Bradley’s complaint in this

action. The grievances do not mention assaults other than the chuckhole assaults. They

do not mention a behavioral health worker who refused to intervene, and they do not

mention anyone interfering with Bradley’s diaper or catheter. As these grievances are not

tied to Bradley’s claims in this action, they do not exhaust his claims against Defendants.

                                      CONCLUSION

      For the above-stated reasons, Defendants’ motions for summary judgment on the

issue of exhaustion (Docs. 48, 54) are GRANTED. Plaintiff Deandre Bradley’s claims

against Defendants Daniel Garcia, Matthew Blake, Tyler Robinson, and Brian Evinger in

Counts 1, 2, and 3 and against Defendant Amanda Rose in Count 4, are DISMISSED

without prejudice for failure to exhaust.

      Defendant Alex Jones is a party to this action in his official capacity only for

purposes of executing any injunctive relief that is ordered. As no substantive claims

remain in this action, no injunctive relief shall be ordered. The Clerk of Court is
Case 3:20-cv-00139-DWD Document 58 Filed 05/28/21 Page 6 of 6 Page ID #494




DIRECTED to terminate Jones as a party to this action. The Clerk shall then enter

judgment reflecting dismissal of this action and shall close this case.

       SO ORDERED.

       Dated: May 28, 2021




                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge
